 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRYAN KEITHRICHARDSON,
Plaintiff, NO, 3:18-CV-0540
v. | (JUDGE CAPUTO)

S. SPAULDING, et al.,

(MAGISTRATE JUDGE SCHWAB)
Defendants.

ORDER
Th
NOW, this / uf day of November, 2019, upon consideration of the Report and

Recommendation (Doc. 99) of Magistrate Judge Susan E. Schwab for plain error or
manifest injustice, IT IS HEREBY ORDERED that:

(1) The Report and Recommendation (Doc. 99) is ADOPTED.

(2) Defendants’ Motion to Dismiss and/or for Summary Judgment (Doc. 84)
is GRANTED. '

(3) The Clerk of Court is directed to mark the case as CLOSED.

 

A. Richard Caputo |
United States District Judge

 

As explained by Magistrate Judge Schwab, the action could also be dismissed for
failure to prosecute in accordance with Poulis v. State Farm Fire & Cas. Co., 747
F.2d 863 (3d Cir. 1984).

 

 

 
